Citation Nr: 1127308	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for recurrent methicillin-resistant staphylococcal (staph) furunculosis, for the period prior to February 11, 2011.

2.  Entitlement to a disability rating in excess of 60 percent for recurrent methicillin-resistant staphylococcal (staph) furunculosis, for the period from February 11, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for recurrent methicillin-resistant staph furunculosis with a noncompensable evaluation, effective April 2, 2005.  In an April 2007 rating decision, the RO granted the Veteran an increased 10 percent disability rating for his service-connected recurrent methicillin-resistant staph furunculosis, effective December 6, 2005.  

In January 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  In October 2010, the RO again increased the rating to 20 percent, effective April 2, 2005.  The AMC subsequently increased the rating 60 percent, effective February 2, 2011, in a March 2011 rating decision.

The Board previously referred a claim for service connection for numbness, tingling and shooting pain in the Veteran's hands and arms.  After a review of the claims folder, it still appears that the RO has not addressed these contentions.  As such, this issue is again REFERRED to the RO for appropriate action.


FINDING OF FACT

During the entire appellate period, the Veteran's recurrent methicillin-resistant staph furunculosis has been manifested by the need for constant or near-constant use of extensive antibiotic treatment, and/or the appearance of small pustules to large cysts covering more than 40 percent of his entire body.



CONCLUSIONS OF LAW

1.  Prior to February 11, 2011, the criteria for a 60 percent disability rating, but not higher, for recurrent methicillin-resistant staph furunculosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7820 (2008).

2.  Since February 11, 2011, the criteria for a disability rating in excess of 60 percent for recurrent methicillin-resistant staph furunculosis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.118, Diagnostic Codes 7806, 7820 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in March 2006 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, private treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's January 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain the Veteran's treatment records pertaining to his skin from the Nashville VA Medical Center (VAMC), dated since March 2007; to obtain pictures taken by the January 2006 VA examiner of the Veteran's scars and active and inactive lesions; to obtain the Veteran' complete treatment record from Brentwood Dermatology, dated since January 2009, and from Vanderbilt University Medical Center, dated since June 2010; and to schedule the Veteran for a VA examination to determine the current severity of his service-connected recurrent methicillin-resistant staph furunculosis.  In this regard, the Board notes that, on remand, the RO/AMC acquired the Veteran's treatment records from the Nashville VAMC, which consisted of a VA examination report dated in June 2010; and that the RO/AMC attempted to obtain the pictures taken by the January 2006 VA examiner, however, it was determined that the pictures were not saved and new pictures were taken at a subsequent VA examination in February 2011.  Additionally, the RO/AMC successfully obtained the Veteran's treatment records from Brentwood Dermatology, dated from December 2005 to April 2010, and copies of treatment records from Vanderbilt University Medical Center dated in June 2010.  The RO/AMC additionally obtained the Veteran's treatment records from the Center for Natural Medicine dated in August 2010.  Finally, the Veteran was afforded a VA dermatology examination in February 2011 to determine the current severity of his service connected skin disability.  This examination report complied with the instructions as specified in the Board's remand.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

II.  Increased Rating Claim

The Veteran was initially granted service connection for methicillin-resistant staph furunculosis in a March 2006 rating decision.  He was assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820, effective April 2, 2005.  In an April 2007 rating decision, the RO increased the Veteran's disability rating to 10 percent under DC 7820-7806, effective December 6, 2005.  In an October 2010 rating decision, following a January 2009 Board remand of this case, the AMC increased the Veteran's disability rating to 20 percent under DC 7820-7804, effective April 2, 2005.  Lastly, in March 2011, following the Board's December 2010 remand, the AMC increased the Veteran's disability rating to 60 percent under DC 7820-7806, effective February 11, 2011.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected disability consists of an infection of the skin that is not specifically identified in the rating criteria.  Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820, infections of the skin not listed elsewhere in the rating criteria (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800); scars (DC 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 7806), depending on the predominant disability.  In this case, DCs 7806, 7800, and 7802 are the only diagnostic codes applicable, as there is no evidence to suggest that the Veteran has scars that are deep or cause limited motion (DC 7801), that are unstable (DC 7803), that are painful (DC 7804), or that cause any limitation of function (DC 7805).  See 38 C.F.R. § 4.118 DCs 7801-7805 (2008).

The Veteran's disability is currently rated under 38 C.F.R. § 4.118, DC 7820-7806, which is used to rate dermatitis and eczema.  Under DC 7806, a 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118 DC 7806 (2008).  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected, or when systemic therapy, such as corticosteroids or other immunosuppressive drugs ,was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 10 percent rating is assigned when at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas is affected, or; intermittent systemic therapy was required for a total duration of less than six weeks during the past 12-month period.  Id.  A noncompensable rating is assigned when less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  Id.

Diagnostic Code 7800 is used to rate disfigurement of the head, face, or neck.  Under DC 7800, a 10 percent evaluation is assigned for one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features, (features include nose, chin, forehead, eyes (including eyelids), ears, cheeks, and lips),  or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement are: a scar, five or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding six square inches; abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and indurated and inflexible skin in an area exceeding six square inches.  Id. at Note (1).  Tissue loss of the auricle and anatomical loss of the eye are rated under Diagnostic Codes 6207, 6061, or 6063 as appropriate.  Id. at Note (2).  Unretouched color photographs should be considered when evaluating under these criteria.  Id. at Note (3).

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but encompass an area or areas 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7800 (2008).

      
      B.  Analysis

At the outset, the Board notes that the Veteran initially filed his claim for service connection for abnormal growth in the perianal crease and scarring of skin as a result of bug bites (later revised to a claim for service connection for recurrent methicillin-resistant staph furunculosis) in January 2005, and during the pendency of his appeal the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800-7806, 7820 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.  The Board additionally notes that in the October 2010 rating decision, the AMC appears to have erroneously rated the Veteran using the criteria found in the amended rating schedule.  The AMC granted the Veteran a 20 percent rating based on his disability picture more closely resembling unstable and painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2009).  The applicable rating schedule (from 2008) does not use language referring to "unstable" scars and does not allow for more than a 10 percent evaluation for painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2008).  Nonetheless, because of the Board's decision to grant the Veteran's claim for a rating in excess of 20 percent for his service-connected skin disability for the period prior to February 11, 2011, the Board finds that the AMC's rating error was harmless.

Based on a thorough review of all of the evidence of record, including VA examination reports, VA treatment records, and private treatment records, the Board finds that for the period prior to February 11, 2011, the Veteran's service-connected skin disability more closely approximates the criteria for a 60 percent rating under DC 7806, where his skin disability required the constant or near constant use of antibiotics and that when he stopped using antibiotics, his disability was found to encompass more than 40 percent of his entire body surface area.  

In reaching this determination, the Board has carefully considered the VA and private treatment records pertaining to the Veteran's skin disability.  These records reveal that the Veteran has frequently received extensive treatment for his service-connected skin disability.  A September 2005 progress note from Brentwood Dermatology reveals that the Veteran's was seen for a sore on his right elbow and that he had been having sores lasting three to six months over the preceding four years.  A staph infection was suspected and the Veteran was prescribed Levaquin.  Private treatment records from William R. McDaniel, M.D., at Brentwood Dermatology, reveal that the Veteran was seen fairly regularly by Dr. McDaniel from December 2005 to April 2010.  Dr. McDaniel suspected the Veteran had a staph infection in December 2005.  He immediately began treating the Veteran with Rifampin and Bactrim for a period of two weeks.  In January 2006, Dr. McDaniel noted that the Veteran had a new lesion and noted that he felt that the Veteran was partially resistant to Bactrim so he prescribed him another round of Rifampin for 14 days and Clinamycin for 14 days.  Following the antibiotics, the Veteran was to take Ketoconazole for 40 days.  In a June 2006 private medical report, Sreedhar Samudrala, M.D., noted that the Veteran's staph infection had been treated with numerous antibiotics over the previous year.  A February 2007 diagnostic report from Brentwood Dermatology reveals that the Veteran was being treated with tetracycline for a heavy growth of methicillin resistant staph infection.  

The Veteran was seen again by Dr. McDaniel in March 2007 who again treated the Veteran's staph infection with another course of antibiotics.  In April 2007, Dr. McDaniel noted that the Veteran was completing another dosage of tetracycline and Rifampin.  In May 2007, Dr. McDaniel decided to treat the Veteran with Ciprofloxacin (Cipro) for 10 days.  In August 2007, Dr. McDaniel again prescribed the Veteran with a 30 day treatment of Rifampin and Cipro.  The treatment records then continue in January 2009 when the Veteran is again treated with Clinamycin, Rifampin and Prednisone.  This treatment was extended for one month.  The Veteran was then seen at the infectious disease clinic at Vanderbilt University Medical Center in June 2010.  He was prescribed Bactrim and Rifampin.  He was told to repeat his antibiotic regimen for the first week of each month for six months.

A review of the Veteran's VA treatment records reveal that he was treated with Erythromycin in August 2005 and that in September 2005, he still had an active prescription for the antibiotic.  

In June 2006, attached to his VA Form 9, the Veteran submitted a statement where he provided a list of some of the antibiotics that he had taken to treat his staph infection up to that time.  These included Cephalexin in December 2003, Dynapen in December 2004 and September 2005, Alcortin in January 2005, Omnicef in March 2005 and June 2006, Alcortin in January 2005, Amoxicillin in June 2005, Metronidazole in June 2005, Erythromycin in August 2005, SMZ-TMP in December 2005, Rifampin in December 2005 and January 2006, and Clindamycin in January 2006.  

In connection with his service-connected skin disability, the Veteran has been provided multiple VA examinations.  The Veteran was first afforded a VA scar examination in January 2006.  The examiner described lesions that the Veteran had had on his buttocks, neck, right flank, left arm and left thigh.  The examiner noted that the Veteran had a probable infection that he was being treated with multiple antibiotics.  The Veteran had significant scarring over approximately one to two percent of his body.  The examiner noted a one centimeter by two centimeter scar on the posterior neck, and a three centimeter by one-and-a-half centimeter scar on the right buttock. 

The Veteran was afforded a VA skin examination in February 2006.  The VA examiner noted that the Veteran had had numerous staph lesions on his nose, abdomen, arms, legs, and buttocks and that he had had multiple courses of antibiotics.  The examiner additionally noted several numerous, very shallow, hypopigmented scars.

The Veteran was afforded another VA scar examination in July 2010.  The examiner noted that the Veteran had scars resulting from his staph infection.  The examiner noted that the maximum width of any scar was two centimeters and the maximum length any scar was also two centimeters.  The Veteran's scars covered an area of less than six square inches total.  The scars were noted as superficial, clean and painless.

The Veteran was then afforded another VA examination in June 2010.  The examiner noted that the Veteran's staph infection had been increasing in severity, and, that for the last year, he had been getting two or three new furuncles every month.  She noted that the Veteran was trying to avoid oral antibiotics at that time.  She noted that in spite of a rigorous treatment routine, the Veteran continued to get new outbreaks of his infection.  She noted that the lesions interfere with his work and sleep and that they are painful until he can extract the core.  She additionally noted that he had over 30 superficial, hypopigmented, non-atrophic, non disfiguring scars that did not interfere with functioning in any way.  She noted that approximately 95 percent of his body is affected by the recurrent staph infection.  The examiner finally noted that the Veteran may be one in whom the carriage cannot be eradicated, thus he can expect to continue to develop lesions all his life.  

The Veteran was afforded his most recent VA dermatology examination in February 2011.  The examiner, the same examiner who had performed the June 2010 examination, noted that the Veteran continued to develop pustules and large cysts all over his body.  She noted that he stopped taking antibiotics about a year and a half previous to the examination because they had been making him sick.  She noted that pustules had been forming on his back, chest, abdomen, retina, arms, and legs.  The Veteran had over 50 papules and pustules on the lateral surfaces of his arms and at least another 100 one to two millimeter papules and pustules in the axilla, left greater than right.  He had larger nodules, papules and pustules, on the right posterior neck, on the back of the neck, and on the arm.  The examiner noted multiple areas of post-inflammatory hyperpigmentation from previous cysts on both pretibial areas in both feet, on both arms, on the back of the neck, and a few scattered on the abdomen and chest.  The examiner also noted that the Veteran had approximately 35 scars that could be counted, scattered on the back, buttocks, arms, and legs.  She noted the scars as being quite uniform and all measuring approximately one centimeter by one-half centimeter.  All scars were superficial, and none were disfiguring or painful.  The examiner included photographs of the Veteran's worst areas.  The examiner reiterated that the Veteran's staph infections develop on over 95 percent of his body surface area.  She determined that if they were all gathered together they would encompass approximately 22 percent of his body surface area. 

While the Veteran's recurrent staph infection appears to have increased in severity over the years, it additionally appears from the medical examination reports that his outbreaks increased in severity in part because the Veteran stopped taking antibiotics and other systemic and topical medications to treat his disability.  Moreover, while there has been an increase in severity over the course of the Veteran's disability, he has largely presented a consistent pattern of disability requiring the same or similar treatment throughout the entire appellate period.  Accordingly, on this record, the Board finds that for the period prior to February 11, 2011, the Veteran's methicillin resistant staph furunculosis has required the use of constant or near constant antibiotics, and, that since the time the Veteran stopped taking antibiotics in approximately 2009, his recurrent infections have been developing on more than 40 percent of his body surface area, most closely approximating the criteria for a 60 percent disability rating under DC 7806.  Accordingly, a disability rating of 60 percent, and not higher, is granted for the Veteran's methicillin resistant staph furunculosis for the period prior to February 11, 2011.

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 60 percent throughout the entire appellate period.  In doing so, the Board notes that the maximum disability rating that may be granted under DC 7806 is 60 percent.  Similarly, if the Veteran's disability were to be rated under DC 7802, he would only be allowed a maximum disability rating of 10 percent.  Therefore, the Board will only consider whether the Veteran is entitled to a higher disability rating under DC 7800, for disfigurement of the head, face or neck.  

Based on the evidence of record, the Board has determined that the Veteran does not meet the criteria for an 80 percent rating, the highest rating possible for the Veteran's condition under DC 7800, because the evidence does not suggest that the Veteran has visible or palpable tissue loss or gross distortion, or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears, cheeks, and lips), or six or more of the required characteristics of disfigurement.  While it is noted in the February 2011 VA examination report that the Veteran has had a staph outbreak on his retina, the evidence does not suggest that this created any gross distortion or asymmetry.  With respect to the characteristics of disfigurement, it appears that the Veteran may have scars that are at least one-quarter inch wide; however, none of his scars of the head, face, or neck have been noted as being five or more inches long.  None of his scars have been noted as being elevated or depressed or adherent to underlying tissue.  Further, the Veteran's skin has not been noted as hypo-or hyper-pigmented, of an abnormal texture, or indurated and inflexible in an area exceeding six square inches.  Finally, he has not been noted to have missing underlying soft tissue in an area exceeding six square inches.  

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that he is entitled to a 60 percent disability rating for his service-connected skin disability prior to February 11, 2011.  A preponderance of the evidence, however, is against the Veteran's claim that he is entitled to a disability rating in excess of 60 percent at any time during the appellate period.



III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's rated disability (i.e., lesions of the skin needing constant or near constant antibiotic treatment and/or encompassing more than 95 percent of his body surface area, and remaining small, superficial, stable and non-painful scars) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 60 percent rating assigned under DC 7820-7806 contemplate symptoms such as a skin condition encompassing more than 40 percent of the entire body area and the need for constant or near constant systemic therapy.  Thus, the Board finds that these rating criteria 

reasonably describe the Veteran's disability, and for these reasons, referral for consideration of an extraschedular rating is not warranted for this case.


ORDER

Entitlement to a 60 percent disability rating, but no higher, for recurrent methicillin-resistant staph furunculosis, for the period prior to February 11, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating in excess of 60 percent for recurrent methicillin-resistant staph furunculosis, for the period from February 11, 2011, is denied.


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


